Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chirstophe Lair on August 15, 2022.

The application has been amended as follows: 
Replace the current claim set with the following;
1. (Currently Amended) A glazing comprising a material comprising one or more transparent substrates comprising two main faces, wherein:
	one of the two main faces of one of the transparent substrates is coated with a functional coating comprising at least one silver metallic functional layer which has an effect on solar radiation and/or infrared radiation, and 
	a main face not coated with the functional coating of one of the transparent substrates comprises a reflective color-adjustment coating comprising at least one dielectric layer including a reflective dielectric layer with a thickness of between 2 and 100 nm,
wherein, other than said reflective dielectric layer, each of the at least one dielectric layer of the reflective color-adjustment coating has a thickness of less than 100 nm, and
wherein the glazing has:
a selectivity greater than 1.7, and/or
a reflection on the external side of greater than 26%.

2. (Currently Amended)  A glazing comprising a material comprising a transparent substrate comprising two main faces, wherein:
one of the two main faces of the transparent substrate is coated with a functional coating comprising at least one silver metallic functional layer which has an effect on solar radiation and/or infrared radiation, 
	the other main face of the transparent substrate is coated with a reflective color-adjustment coating comprising at least one dielectric layer including a reflective dielectric layer with a thickness of between 2 and 100 nm,
wherein, other than said reflective dielectric layer, each of the at least one dielectric layer of the reflective color-adjustment coating of the other transparent substrate has a thickness of less than 100 nm, and
wherein the glazing has:
a selectivity greater than 1.7, and/or
a reflection on the external side of greater than 26%.

	3. (Currently Amended) A glazing comprising a material comprising:
	a transparent substrate comprising two main faces, of which one of the two main faces of the substrate is coated with a functional coating comprising at least one silver metallic functional layer which has an effect on solar radiation and/or infrared radiation, and 
	an additional transparent substrate comprising at least two main faces, 
wherein:
	at least one main face not coated with the functional coating of one of the transparent substrate and additional transparent substrate comprises a reflective color-adjustment coating comprising at least one dielectric layer including a reflective dielectric layer with a thickness of between 2 and 100 nm, wherein, other than said reflective dielectric layer, each of the at least one dielectric layer of the reflective color-adjustment coating has a thickness of less than 100 nm,
said at least one main face is chosen from:
	 the other main face of the two main faces of the transparent substrate coated with the functional coating, 
	 one of the two main faces of the additional transparent substrate, and
wherein the glazing has:
a selectivity greater than 1.7, and/or
a reflection on the external side of greater than 26%.


4. (Currently Amended) The glazing as claimed in claim 1, wherein a variation in light reflection due to the presence of the reflective dielectric layer or of the reflective color-adjustment coating corresponding to the variation in light reflection measured:
on said one of the transparent substrates that is an ordinary clear glass substrate of 4 to 6 mm thick on which is deposited only the reflective dielectric layer or said color-adjustment reflective coating, on the layer side or coating side and 
	on an ordinary clear glass substrate of 4 to 6 mm thick[[.]],
is greater than 10%.

5. (Currently Amended) The glazing as claimed in claim 1, wherein a light reflection due to the reflective dielectric layer or the reflective color-adjustment coating measured by depositing only the reflective dielectric layer or the reflective color-adjustment coating on said one of the transparent substrates that is ordinary clear glass 4 mm to 6 mm thick, measured on the coating side, is greater than 15%.

6. (Currently Amended) The glazing as claimed in claim 1, wherein the at least one dielectric layer of the reflective color-adjustment coating comprises another dielectric layer and the reflective dielectric layer of the reflective color-adjustment coating is a dielectric layer with a refractive index having a difference in refractive index of greater than 0.7 with:
the other dielectric layers of the reflective color-adjustment coating or 
the one of the transparent substrates on which the color-adjustment coating is deposited.

7. (Currently Amended) The glazing as claimed in claim 1, wherein the reflective dielectric layer of the reflective color-adjustment coating is a dielectric layer, the refractive index of which is greater than or equal to 2.10.

8. (Currently Amended) The glazing as claimed in claim 1, wherein the reflective color-adjustment coating comprises at least one dielectric layer that is:
a layer of oxide of one or more of titanium, silicon, zirconium, iron, chromium, cobalt, manganese, tungsten, niobium, and bismuth, or
a layer of nitride of one or more of silicon, zirconium and aluminum.

9. (Currently Amended) The glazing as claimed in claim 1, wherein the reflective color-adjustment coating comprises at least one dielectric layer selected from the group consisting of a layer of silicon oxide (SiO2), a layer of titanium oxide (TiO2), a layer of zirconium oxide (ZrO2), a layer of titanium zirconium oxide (TiZrOx), a layer of iron chromium oxide (FeCrOx), a layer of iron chromium cobalt oxide (FeCrCoOx), a layer of silicon nitride (Si3N4), a layer of aluminum nitride (AlN), a layer of silicon and/or aluminum nitride, a layer of silicon zirconium nitride (SiZrN), a layer of manganese oxide (MnO), a layer of tungsten oxide (WO3), a layer of niobium oxide (Nb2O5), a layer of bismuth oxide (Bi2O3), and a layer of zirconium nitride (Zr3N4).

10. (Currently Amended) The glazing as claimed in claim 1, wherein a thickness of the reflective color-adjustment coating is between 10 and 200 nm. 

11. (Currently Amended) The glazing as claimed in claim 1, wherein all the layers of the reflective color-adjustment coating are deposited by magnetic sputtering.

12. (Currently Amended) The glazing as claimed in claim 1, wherein a variation between the light reflection measured on each side of the material is greater than or equal to 5%.

13. (Currently Amended) The glazing as claimed in claim 1, wherein the functional coating comprises at least two silver metallic functional layers.

14. (Currently Amended) The glazing as claimed in claim 1, wherein the functional coating comprises at least three silver metallic functional layers.

15. (Currently Amended) The glazing as claimed in claim 1, wherein the one or more transparent substrates are made of glass or of a polymeric organic substance.

16. (Currently Amended) The glazing as claimed in claim 1, wherein the reflective color-adjustment coating is positioned on face 1 and the functional coating is positioned on face 2.

17. (Currently Amended) [[A]] The glazing 

18. (Previously Presented) The glazing as claimed in claim 17, wherein the glazing is a multiple glazing, the glazing comprising said material and at least one additional substrate, the material and the additional substrate are separated by at least one intermediate gas-filled space.

19. (Previously Presented) The glazing as claimed in claim 17, wherein the glazing is a laminated glazing, the glazing comprising said material and at least one additional substrate, the material and the additional substrate are separated by at least one lamination interlayer.

20. (Previously Presented) The glazing as claimed in claim 17, wherein the glazing is a multiple and laminated glazing, the glazing comprising said material and at least two additional substrates corresponding to a second substrate and a third substrate, the material and the third substrate are separated by at least one intermediate gas-filled space, and
	the material and the second substrate or
	the second substrate and the third substrate,
are separated by at least one lamination interlayer.

21. (Currently Amended) The glazing as claimed in claim 17, wherein the glazing is the laminated or multiple glazing and wherein the reflective color-adjustment coating is positioned on face 1 and the functional coating which has an effect on solar radiation and/or infrared radiation is positioned on face 2 on face 3. 

22. (Cancelled) 

23. (Currently Amended) The glazing as claimed in claim 17, wherein the glazing has a variation in light reflection between Rext and Rint of greater than or equal to 5%, wherein Rext corresponds to the external light reflection in the visible region in %, with an observer on the external space side and Rint corresponds to the internal light reflection in the visible region in %, with the observer on the internal space side.

24.	(Currently Amended)  The glazing as claimed in claim 1, wherein the silver metallic functional layer includes less than 1.0% by weight of metals other than silver.


Allowable Subject Matter
Claims 1-21, 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art of record (see notice of references cited and IDS) discloses a glazing similar to that claimed, the art fails to teach or render obvious a glazing with coatings on surfaces as claimed while also having the properties claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784